In a proceeding pursuant to Election Law article 16, inter alia, to certify the petitioners as the candidates elected to the Party Position of Male and Female Member of the New York State Republican Committee for the 25th Assembly District, Queens County, the appeal is from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated October 14, 1997, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petition failed to set forth facts sufficient to justify the relief requested. The petition must set forth facts supporting the claim that irregularities occurred which altered the outcome of the election (see, Election Law § 16-102 [3]). Allegations based on mere information and belief, omitting the source of the information or the basis for the belief, are insufficient (see, Matter of Washington v Jenkins, 144 AD2d 367; Matter of Bradley v D’Apice, 91 AD2d 691; Matter of Cregg v Fisselbrand, 22 AD2d 342, affd 15 NY2d 748). Here, neither the petition nor the supporting affidavit stated the names of voters who were allegedly improperly permitted to cast absentee paper ballots. Accordingly, the proceeding was properly dismissed. Bracken, J. P., Ritter, Copertino and Altman, JJ., concur.